 


109 HCON 215 IH: Expressing the sense of the Congress with respect to the importance of Medicaid in the health care system of our Nation.
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 215 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Waxman (for himself, Mr. Dingell, Mr. Brown of Ohio, Mr. Pallone, Mr. Strickland, Ms. DeGette, Mrs. Capps, Mr. Allen, Mr. Davis of Florida, Ms. Baldwin, Ms. Pelosi, Mr. Rangel, Mr. Stark, Mr. Lewis of Georgia, Mr. Doggett, Mr. Thompson of California, Mr. Emanuel, Mr. Gonzalez, Mr. Davis of Illinois, Mrs. Christensen, Mr. McDermott, Mr. Obey, Mr. Lantos, Mr. Schiff, Ms. Watson, Ms. Norton, Mr. Farr, Mr. Gutierrez, Ms. Kaptur, Mr. Boucher, Mr. Engel, Mrs. Maloney, Mr. Payne, Mr. McGovern, Mr. Moran of Virginia, Mr. Meek of Florida, Mr. Berman, Ms. Matsui, Mr. Jefferson, Mr. Davis of Tennessee, Ms. Roybal-Allard, Mr. Oberstar, Mr. Udall of Colorado, Mr. McNulty, Ms. Wasserman Schultz, Mr. Carnahan, Mr. Bishop of Georgia, Mr. Kildee, Mr. Levin, Mr. George Miller of California, Mr. Larson of Connecticut, Mr. Skelton, Mr. Cardin, Mr. Ross, Ms. Bordallo, Mr. Frank of Massachusetts, Mr. Holden, Mr. Menendez, Ms. Zoe Lofgren of California, Ms. Linda T. Sánchez of California, Mr. Michaud, Mr. Lynch, Mr. Van Hollen, Mr. Moore of Kansas, Mr. Reyes, Mr. Ackerman, Mr. Grijalva, Mr. Filner, Mr. Kennedy of Rhode Island, Mr. Ortiz, Mr. Meehan, Mr. Stupak, Ms. Kilpatrick of Michigan, Mr. Nadler, Ms. Lee, Mrs. Jones of Ohio, Mr. Kucinich, Mr. Spratt, Mr. Marshall, Mr. Al Green of Texas, Mr. Scott of Virginia, Mr. Etheridge, Mr. Cleaver, Mr. Ryan of Ohio, Mr. Costello, Ms. Harman, Mr. Dicks, Ms. Solis, and Mr. Pomeroy) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with respect to the importance of Medicaid in the health care system of our Nation. 
 
Whereas Medicaid was signed into law by President Lyndon B. Johnson in Independence, Missouri, on July 30, 1965, as title XIX of the Social Security Act; 
Whereas under the Social Security Act, two programs were established to provide health insurance: Medicare for the elderly and Medicaid for the poor; 
Whereas Medicaid is one of the Nation’s major public health insurance programs, providing health and long-term care for more than 58 million Americans, including children, pregnant women, individuals with disabilities, and the elderly who are poor and frail; 
Whereas Medicaid serves in a counter-cyclical role during economic downturns and during the recent economic slump between 2001 and 2002, Medicaid enrollment grew by three million people who, if not for Medicaid, would have become uninsured; 
Whereas Medicaid is the most efficient payor in the market such that the average growth rate for Medicaid costs was nearly 7 percent per enrollee, substantially lower than the 12.6 percent growth in employer-sponsored insurance premiums from 2000 and 2003; 
Whereas Medicaid provides health coverage to more than one in four of the Nation’s children and those children represent nearly half of all Medicaid enrollees; 
Whereas studies have found that children enrolled in public health insurance programs experienced substantial improvement in school attendance and behavior and increased engagement in normal childhood activities; 
Whereas Medicaid is an important source of health care coverage for women in general, and low-income women in particular, in that women are twice as likely to qualify for Medicaid than men, women constitute over 70 percent of the adult beneficiaries, and one in five low-income women are covered by Medicaid; 
Whereas Medicaid plays a particularly critical role for women of childbearing age in that Medicaid is the primary provider of necessary prenatal care for low-income pregnant women and covers nearly 40 percent of all births in the United States; 
Whereas Medicaid is an important source of financial help for more than 7 million Medicare beneficiaries living in poverty by paying their Medicare premiums and cost sharing, and covering the costs of other essential services not provided by Medicare, such as dental care, long-term care, and vision care; 
Whereas Medicaid is a lifeline for individuals living with disabilities, providing health insurance coverage to approximately eight million, or one-in-five, noninstitutionalized, non-elderly people who have specific, chronic disabilities, and is often the only source of health care for individuals with spinal cord injury, mental illness, and other disabling conditions such as cerebral palsy, cystic fibrosis, Downs syndrome, mental retardation, muscular dystrophy, autism, spina bifida, and HIV/AIDS; 
Whereas Medicaid reduces disparities in health care delivery to racial and ethnic minorities, who make up approximately one-third of the total United States population but constitute more than half of those who receive health care through Medicaid and without Medicaid, racial and ethnic minorities would make up a disproportionate number of Americans who are uninsured; 
Whereas Medicaid plays a critical role ensuring that Americans living in rural areas receive health care insofar as residents in rural counties are 50 percent more likely to have Medicaid coverage than residents in urban counties and Medicaid covers nearly 30 percent of children in rural areas compared to less than 19 percent of children in urban areas; and 
Whereas Medicaid’s protection against high out-of-pocket expenses for vulnerable, low-income Americans has encouraged and increased access to necessary health care and more than 40 percent of low-income adults who are under the age of 65, when forced to pay cost sharing, will choose to forego medical visits for clinically effective health care and low-income children receive 44 percent fewer clinically effective health care services: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)over the past four decades Medicaid has been a core component of the American health system; 
(2)Medicaid has ensured that the vast majority of Medicaid beneficiaries did not join the ranks of the current 45 million Americans with no health insurance; and 
(3)Congress must continue and strengthen the State-Federal partnership that provides this vital health insurance program. 
 
